TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00406-CV



                                In re Brad Haskins and Sue Miller


                       ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


                 Relators have filed a motion to dismiss their petition for writ of mandamus. Relators

state that real party in interest CACH has nonsuited the Rule 202 proceeding from which

this proceeding originates and that the trial court has signed an order of nonsuit vacating its

June 12, 2015 contempt order and dismissing the case, rendering Relators’ mandamus petition moot.

Relators certify that they have conferred with real party in interest CACH and that it does not oppose

this motion. We grant the motion and dismiss the petition for writ of mandamus. See Tex. R. App.

P. 42.1(a)(1).



                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Relators’ Motion

Filed: January 6, 2016